PER CURIAM.
This cause coming on to be heard, and it appearing to the court here that a stipulation by counsel of the respective parties to dismiss this appeal without costs to either party, and that appellant pay the costs pertaining to said dismissal in this court, and that the cost bond executed by the appellant, The Cleveland Pneumatic Tool Company, and its sureties, be canceled and the liability of the obli-gors discharged, has been filed in this cause, it is therefore ordered and decreed that this appeal be, and the same is hereby. dismissed without costs to either party, that the ’ appellant pay the costs pertaining to said dismissal in this court, and that the cost bond executed by the appellant, the Cleveland Pneumatic Tool Company, be canceled and the liability of the obligors discharged.
Appeal dismissed.